                                                                                   08/23/2019


                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION


    BRENNAN M. GILMORE,                              CASE NO. 3:18-cv-00017
                                    Plaintiff,
                                                      ORDER
                          v.

    ALEXANDER (“ALEX”) E. JONES, ET AL.,              JUDGE NORMAN K. MOON
                                     Defendants.



         A hearing is scheduled for September 5, 2019, on Motions to Reconsider or Certify for

  Interlocutory Appeal by Defendants Alex Jones, Lee Ann McAdoo, InfoWars, LLC, and Free

  Speech Systems, LLC (dkt. 133) and by Defendants Derrick Wilburn, Michele Hickford, James

  Hoft, R. Scott Creighton, and Words-N-Ideas, LLC (dkt. 137). After reviewing the parties’

  briefings, and in accordance with Fed. R. Civ. P. 78(b) and Local Rule 11(b), the Court will rule

  on Defendants’ Motions to Reconsider or Certify for Interlocutory Appeal without an oral hearing.

  The hearing is CANCELLED.

         It is so ORDERED. The Clerk of the Court is directed to send a certified copy of this

  Order to all counsel of record.
                          23rd
         Entered on this ________ day of August, 2019.




Case 3:18-cv-00017-NKM-JCH Document 155 Filed 08/23/19 Page 1 of 1 Pageid#: 2386
